UNITED sTArEs DISTRICT CoURr  L E D

FoR THE DiSTRICT oF coLUMBiA NOv _ 3 ,. ,.,1
FClerk, U.S. Drstr)`cr & 5
) .,aurts far the Distr)'m @FQZWJEY
Paul l\/Iaas Risenhoover, ) umb""
)
Plaintiff, )
) a ,
v. ) Civil Action No. 14 ,L§j¢_j ,
)
Kathleen Sebelius et al., )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed informal pauperi_s‘. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 191 S(e)(Z)(B). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint fails to state a claim upon which
relief can be granted

Plaintiff, a resident of Taiwan, seems to claim in a mostly incomprehensible complaint
that the General Counsel ofthe U.S. Department of Health and Human Services denied his
administrative tort claim "averring [that] a HHS Cl\/Il\/IS employee posted malicious comments
on a website, derogatory to my petition . . . ." Compl. at l. Plaintiff claims that the alleged act
violated the Federal Tort Claims Act ("FTCA"), the Privacy Act, 5 U.S.C. § 552a, and his `“civil
and constitutional rights." ]d. at l-2,

Plaintiff does not state any facts to support a claim under either the Privacy Act or the
Constitution. See Be//Allanlic Corp. v. Tivombl_v_ 550 U.S, 544, 555 (20()7) (a plaintiffs
"[f]actual allegations must be enough to raise a right to relief above the speculative level . . . .")

(citations omitted).

Plaintiff seeks, among other extraneous relief, an "award [of] damages in compensation
for derogation whereof by DEA/HHS and Doe(s) in re comments to e-prescriptions rulemaking
at regulations.gov."' Compl. at 6. To the extent that he is seeking monetary damages from the
United States for the alleged "malicious comments," the FTCA, under which the United States
has consented to be sued for certain torts, does not apply to "[a]ny claim arising out of . . . . libel,
slander, misrepresentation [or] deceit." 28 U.S.C. § 268()(h). Therefore, plaintiff has failed to
state a claim upon which relief can be granted. A separate Order of dismissal accompanies this

l\/lemorandum Opinion.

 

,/
Date: October jj , 2011

l Among the extraneous relief sought is a request to file electronically. A pro se party
must make such a request by "a written motion entitled ‘Motion for CM/ECF Password.’
describing the party’s access to the internet and confirming the capacity to file documents and
receive the filings of other parties electronically on a regular basis." LCvR 5.4(b)(2).

2